The opinion of the court was delivered by
Barrett, J.
The notice in question must be regarded as not answering the requirement of the statute. All the reasons on which the decision in Reed v. Calais, 48 Vt. 7, was made, apply with quite as much point and 'force against the sufficiency of 'the notice in this case as in that. Nothing useful would accrue by repetition or by amplification of those reasons. The case being made up by an agreed statement of facts, the judgment is reversed; and as the present decision is conclusive against the right of plaintiff to maintain an action for the cause alleged, judgment is rendered for the defendant.